Foster, J.
This action was by a married woman to recover compensation for her personal services. A married woman may under our present laws “ perform any labor or services on her sole and «separate account,” and “ may sue and be sued in all matters having relation to her separate property, business, trade, services, labor and earnings, in the same manner as if she were sole.” Gen. Sts. c. 108, § 3.
The fact that the plaintiff had for a number of years lived apart from her husband who did nothing for her support, was competent evidence from which a jury was at liberty to infer that the particular contract relied upon and services performed were actually made and performed by her on her sole and separate account. This question could not properly be withdrawn from the jury. Spaulding v. Day, 10 Allen, 96.

Exceptions sustained.